DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 16-20 in the reply filed on 2/12/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 16-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gentex Corp (WO 00/23826 A2).
Regarding claim 1, Gentex (figures 3A and 5A) discloses an electro-optic assembly of a vehicle, comprising a first substrate 114 comprising a first surface 114b and a second surface 114a, a second substrate 112 comprising a third surface 112b and a fourth surface 112a, wherein the first substrate and the second substrate are configured to be held in a parallel spaced apart relationship, a transflective coating 178 positioned on the second surfaces 114a of the first substrate 114, an antireflective electrode 172 positioned on the second surface 114a, an antireflection coating 194 positioned on the fourth surface 112a, and an electro-optic medium 125-126 positioned between the second surface 114a of the first substrate 114 and the third surface 112b of the second substrate 112, wherein the electro-optic assembly is configured to reflect an image from a projector of the vehicle.
Regarding claim 2, Gentex (pages 25-29) further discloses that wherein the transflective coating 178 comprises a spectrally selective dielectric multilayer.
Regarding claim 3, Gentex (pages 25-29) further discloses that wherein the transflective coating 178 comprises a diamond-like carbon coating.
Regarding claim 4, Gentex (pages 25-29) further discloses that wherein the transflective coating 178 comprises a dielectric layer.
Regarding claim 5, Gentex (pages 25-29) further discloses that wherein the transflective coating 178 comprises a dielectric-metal multilayer.
Regarding claim 6, Gentex (figure 2) further discloses the projector is a component of a heads up display system.
Regarding claim 7, Gentex (figures 3A and 5A) discloses all the claimed limitations except for the refractive index of the electro-optic material.  However, such modification and adjustments are well 
Regarding claim 8, Gentex (pages 38 and 39) further discloses the antireflection coating comprises a metal-based antireflection coating.
Regarding claim 16, Gentex (figures 3A and 5A) discloses an electro-optic assembly, comprising a first substrate 114 defining a first surface 114b and a second surface 114a, a transflective layer 178  positioned on the first surface of the first substrate, a second substrate 112 defining a third surface 112b and a fourth surface 112a, an antireflective electrode 172 positioned on the second surface 114a of the first substrate and the third surface 112b of the second substrate, an antireflection coating 194 positioned on the fourth surface 112a of the second substrate, and an electro-optic medium 125-126 positioned between the second surface 114a of the first substrate 114 and the third surface 112b of the second substrate 112 and operable between a clear state and a darkened state, wherein the electro-optic assembly is configured to reflect an image from a projector.
Regarding claim 17, Gentex (figures 3A and 5A) discloses all the claimed limitations except for the color rendering index of the reflected or transmitted light.  However, such modification and adjustments are well within the knowledge of one skilled in the art. Therefore, it would have been obvious to one of ordinary skill in the art to implement such modification for application-specific purpose.
Regarding claim 18, Gentex (figures 3A and 5A) discloses all the claimed limitations except for the reflectance level of the transflective layer.  However, such modification and adjustments are well within the knowledge of one skilled in the art. Therefore, it would have been obvious to one of ordinary skill in the art to implement such modification for application-specific purpose.
Regarding claim 19, Gentex (figures 3A and 5A) discloses all the claimed limitations except for the reflectance level of the antireflection coating and antireflective electrode.  However, such 
Regarding claim 20, Gentex (figures 3A and 5A) discloses all the claimed limitations except for the thickness of the antireflection coating.  However, such modification and adjustments are well within the knowledge of one skilled in the art. Therefore, it would have been obvious to one of ordinary skill in the art to implement such modification for application-specific purpose.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK DINH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/27/21